Warren E. Burger: We'll hear arguments next in Dougherty County against White. Mr. Walters, you may proceed whenever you're ready.
Jesse W. Walters: Mr. Chief Justice, and may it please the Court. This case comes to this case from a three-judge District Court in the Middle District of Georgia and involves a claim that a statement, what we submit personnel rule of the Dougherty County Board of Education was not adopted in conformity with the Voting Rights Act of 1965, and therefore, was illegally applied to John White, the plaintiff in the case below. Now, the Voting Rights Act of 1965 were designed, as this Court knows, to eliminate racial discrimination in voting which had been practiced principally in some southern states. So far as we believe is material to this case before this Court, Section 5 of that Act provides substantially that whenever a state or political subdivision shall enact or seek to administer any voting qualification or prerequisite to voting which are standard practice or procedure with respect to voting different from that in force and effect on November 1, 1964, such change shall not be utilized or implemented until either a judicial determination has been secured in the United States District Court for the District of Columbia, that the change does not have the purpose or effect of denying the right to vote on account of race or such change had been submitted to the Attorney General of the United States and he has interposed no objection thereto within 60 days. We think the material that has defined in the Act, the term political subdivision means any county or parish, except that where registration for the voting is not conducted under the supervision of a county or parish, the terms shall include any other subdivision of a state which conducts registration for voting. In May of 1972, John White, a 12-month or a year employee on the Dougherty County Board of Education made known to the Board of Education, his intention on to offer for and qualify for election to the Georgia House of Representatives. The Dougherty County Board of Education had no policy in connection with its employees entering the political arena and continuing in their employment. Rule 58 was therefore adopted by the Dougherty County Board of Education and it provided substantially that any employee who became a candidate for elective political office would be required to take a leave of absence without pay, effective upon qualifying for election to such office, continuing for the duration of the candidacy and during the period of service if elected.
Potter Stewart: When was this rule adopted chronologically, vis-à-vis the Board's becoming aware that Mr. White's was intending to becoming a candidate?
Jesse W. Walters: Mr. Justice Stewart, chronologically, Mr. White made known his intention to qualify or to run for the Georgia House of Representative. Thereafter, the Board of Education adopted Rule 58 and thereafter --
Potter Stewart: Immediately thereafter, was the rule adopted?
Jesse W. Walters: Sir?
Potter Stewart: Was the rule adopted immediately thereafter?
Jesse W. Walters: Within a very short period of time, yes, Your Honor and after the adoption of the rule, Mr. White then did in fact qualify for election.
Warren E. Burger: Had they ever had any experience of this kind before that employees may run?
Jesse W. Walters: To my knowledge, Mr. Chief Justice, or the members of the Board at that time, no employee had ever run for public office or qualified to run for public office prior to this time. Now, this rule was not submitted or cleared through the District Court of the District of Columbia or through the Attorney General simply and concisely because it was not felt that it was a rule that would fall within the provisions of the Voting Rights Act of 1965. Shortly after the adoption of Rule 58, Mr. White qualified for election to the Georgia House of Representatives. He was granted a leave of absence, was unsuccessful in a Democratic primary held in August of 1962 and was promptly thereafter returned to a duty status with pay. Two years later, Mr. White again qualified for election to the Georgia House of Representatives. He again was granted a leave of absence without pay, this time, Mr. White was successful, he was successful in the a Democratic primary in August, was successful in the general election in November and was returning to a duty status in December, on the 1st of December of 1974.
Potter Stewart: Although the --
Harry A. Blackmun: The duty status, while he was serving in the legislature?
Jesse W. Walters: Mr. Justice Blackmun, I do not believe anyway in the record that this is made explicitly clear. I will state for the Court that Mr. White was on a leave of absence without pay during the time that he actually was serving in the legislature. The rule as originally written provided that he would be granted a leave of absence without pay during the time to which elected or after election, he came before the Board. The Board modified, this is not the record, I hasten to say, the Board modified the rule so as to not to make it effective for the entire two years but just during the time that he was away in the legislature. Mr. White again, in 1976 qualified for re-election to the Georgia House of Representatives. He again was granted a leave of absence upon qualification, and shortly thereafter, this suit was instituted by Mr. White seeking among other things to have Rule 58 declared in violation of the Voting Rights of 1965 with the view of compelling the Board to reimburse him for the pay that he had contended as he lost while on leave of absence. A three-judge court was convened, both parties filed motion for partially summary judgment and this three-judge court hearing the matter on record and briefs, held that Rule 58, was in fact covered by the Voting Rights Act -- of Section 5 of the Voting Rights Act of 1965, and it is this decision that brings this Court -- the case to this Court. We submit that two questions are submitted to this Court by the Dougherty County Board of Education. First, is the Dougherty County Board of Education, a political subdivision, as defined in the Act or as established under the decisions of this Court, so as to be covered under the Section 5 of the Act? Second, is Rule 58, a voting qualification or prerequisite to voting,a standard practice of procedure with respect to voting? It is necessary that both of these questions be answered in the affirmative in order for the decision of the District Court to be correct and it is submitted that the answer to both is in the negative. With respect to the first question, a political subdivision is defined in the Act as “any county or parish except that where registration for voting is not conducted under the supervision of a county or parish the term shall include any other subdivision of a state which conducts registration for voting.” Dougherty County Board of Education is not a county or a parish nor Dougherty conducts registration for voting and clearly it does not fit the definition of a political subdivision as that term is defined in the Act. Now, admittedly the Act applies specifically to the State of Georgia, but this does not mean, we submit, that it automatically applies to the Dougherty County Board of Education even though that Board is a public body or a public or a political subdivision, not under the terms of that we say but it is known as a political subdivision. Dougherty County Board of Education is a creature or political subdivision on state. It is charged with the responsibility and duty of operating the public schools of Dougherty County, nothing more and nothing less.
Thurgood Marshall: It's charged with running the schools under the state and under the laws of the state, am I correct?
Jesse W. Walters: Yes Your Honor, that is absolutely correct.
Thurgood Marshall: And pursuant to the laws of the state and the state superintendent of schools?
Jesse W. Walters: I -- it's certainly charged with the responsibility under the laws of the state, Mr. Justice Marshall, but I doubt very seriously that the pronouncement of the state school superintendent have the effect of laws on the Board of Education of Dougherty County Georgia. So, in the other --
Thurgood Marshall: So, he is running under the state law?
Jesse W. Walters: Yes sir. It has --
John Paul Stevens: Mr. Walters, what about the case involved in the City of Sheffield?
Jesse W. Walters: I think I'm going to come to that in just a moment.
John Paul Stevens: See, everything that you've said so far applies equally to that?
Jesse W. Walters: Yes. I understand that, Mr. Justice Stevens, and with your permission, I will -- Dougherty County Board of Education had no responsibilities or duties in connection with elections, it cannot change the location of a polling place or adopt at large systems of election, provide for the appointment of previously elected officials. As a matter fact, the members of the Dougherty County Board of Education are appointed officials and any change in the method of election, must come from the State of Georgia. The Board cannot enact laws regulating candidacy, voting procedures, annexations, reapportionments, redistricting, or otherwise legislate with respect to any feature of the electoral processes. Congress did not intend for the Voting Rights Act to apply to a political subdivision that had absolutely no function in relation to voting in elections. Every decision that I've been able to find, involving the Voting Rights Act of 1965, involves a political anarchy that had powers and responsibilities with elections, with respect to the election processes. There must be this, we say and submit to this Court, for the Voting Rights Act to apply to apply to a political subdivision and this must be real responsibility, real duties, real powers, not imaginary or fanciful. Now, the case of United States versus Board of Commissioners of Sheffield, Alabama does in fact hold that a political subdivision does not have to register voters to become a covered political subdivision under Section 5. We submit though that it is essential to the understanding of Sheffield to look closely at its factual situation. The City of Sheffield, Alabama on November 1, 1964 was governed by three commissioners, elected by the city at large. Sometimes during the year 1975, Sheffield determined to submit a referendum to the people of the city to see if they desired to change the form of Government to a mayor-council form consisting of a Mayor and eight councilmen, the eight councilmen elected at large. Now, bear in mind here that the City of Sheffield had the complete responsibility, the complete power in connection with this election even though they did not register voters. The City of Sheffield, the referendum was submitted, was passed and the City of the Sheffield called an election to implement the new form of Government and to elect the new officials. The United States filed a suit contending that this was a change which should have been either cleared through the District Court of Columbia or the Attorney General of the United States and asking an injunction. A three-judge court, dismissed the proceeding, finding unanimously that the City of Sheffield was not a political subdivision as defined in the Act.
Warren E. Burger: We'll resume there at 10:00 in the morning counsel.
Jesse W. Walters: Thank you.